At the time the policy was procured, was the married woman unconditionally bound to pay the purchase price? If the loss had occurred then, would she have sustained the loss? Could she not have refused to pay the purchase price and thus thrown the loss upon the vendors? It seems to me that the answer to these questions is obvious, and that such answers show that the married woman vendee could not have been compelled to pay the purchase price and therefore she was not the sole and unconditional owner when the policies were written. With this qualification I concur in the affirmance.